DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/2020, pertaining to independent claim 4 have been fully considered but they are not persuasive. Newly presented claim language of claim 4 including “organic electroluminescence” display panel, is still found to be read upon by Yuki in view of Pucciarello.  See the rejection(s) below.
Going further, Examiner disagrees with Applicant’s argument about the “protective film” on page 6, indirectly relating to claim 4: 
    PNG
    media_image1.png
    193
    931
    media_image1.png
    Greyscale
 It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, applicant’s language reciting the structure as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki 2017/0090113 in view of Pucciarello 4,404,522.
Regarding claim 4, Yuki discloses a display panel (Figs 1-26) provided with a protective film (portion(s) of 320 (316), Fig 8), comprising: an organic electroluminescence display panel (portions 315 including 319 forms OLED panel, see Fig 8 and par 0176); and the protective film that is provided on a display surface of the organic electroluminescence display panel (display surface—top surface of 319, Fig 8), wherein the organic electroluminescence display panel is provided with a first through-hole passing through the organic (see hole(s) formed through layers in thickness direction of 319, Fig 8), the protective film includes a first protective film (first protective film – third film layer from top of 320(316) Fig 8), the first protective film is provided with a second through-hole passing through the first protective film in the thickness direction (see second through hole in first protective film, Fig 8), the first through-hole and the second through-hole are in communication with each other and form a through-hole (holes communicate being aligned relative to each other, see Fig 8), the first protective film includes a first grip portion at a peripheral edge portion of the first protective film (grip portion 35 at peripheral edge, Fig 8).
Yuki does not expressly disclose the first protective film including a dividing portion that continues from the second through-hole to an end side of the first grip portion.
Pucciarello however teaches a dividing portion (214, Figs 6, 7) that continues from a through-hole (213) to an end side of a first grip portion (end side of first grip portion - formed at extended/recessed/quasi rectangular shaped portion at an end of portion 214, Fig 7; not explicitly labeled in Fig).
 (26(23) Fig 1 or 326(323) Fig 8) without having to remove cover portion 13a or bottom portion 15 [col 10 lines 62-63 Purricello). Protective film can be fitted to slip around shaft, thereby improving efficiency while removing/installing during repair/replacement of the film.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims include the specific limitations provided:
Claim 6. The display panel provided with the protective film according to claim 4, wherein the first grip portion protrudes from the peripheral edge portion of the first protective film in a direction away from the second through-hole, and .

Claims  1-3 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of newly amended claim 1, i.e. “the protective film that is provided on a polarizer surface of the display panel…” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Whereas further, the polarizer surfaces of Yuki, 11e, 11f Fig 3 are not disposed as claimed.
*Claim 5 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.
The specific teaching of previously objected claim 2, which has been re-written into independent form, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claim 3 depends, from claim 2 and is therefore allowed for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        

/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 27, 2021